Citation Nr: 0504974	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which declined to grant a rating in excess of 10 
percent for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After the veteran filed a claim for an increased rating in 
November 2001, the RO sent an April 2002 letter intending to 
notify the veteran of Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  The letter, however, recited the 
substantive standards for a claim of service connection, and 
not for a claim for an increased rating.  

Though a remand for proper VCAA notification is regrettable, 
the Board is required to ensure compliance with the VCAA, and 
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran should 
be notified of the standards for an increased rating.  

Additionally, the veteran attached to his claim a November 
2001 psychiatric evaluation from Andres Lopez Cumpiano, M.D., 
and later, sent the RO an Authorization and Consent to 
Release Information form in response to the April 2002 VCAA 
letter.  The Authorization indicated that the veteran 
received treatment for PTSD from Dr. Cumpiano since 2000 
until at least 2002.  This appears to include additional 
records following the 2001 psychiatric evaluation mentioned 
above.  The record does not contain these referenced 
treatment records, and the RO should attempt to obtain them 
from Dr. Cumpiano.  

Also, on his June 2003 substantive appeal, the veteran stated 
that his PTSD condition was severe.  The veteran should be 
afforded a VA examination to assess the current severity of 
his PTSD.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter addressing the 
specific claim for an increased rating 
for PTSD to ensure compliance with the 
notice and assistance requirements in 
the VCAA.
 
2.  The RO should attempt to obtain 
treatment records concerning the 
veteran's PTSD from Andres Lopez 
Cumpiano, M.D., as indicated on the 
Authorization and Consent to Release 
Information form in the record.

3.  The veteran should be scheduled for 
a VA psychiatric examination to assess 
the current severity of the PTSD.  The 
claims folder must be made available to 
the examiner and reviewed in 
conjunction with the examination.  The 
examiner should be asked to comment on 
the severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due 
to his service-connected PTSD.  A GAF 
score and an analysis of its meaning 
should be provided.

4.  Then, the RO should readjudicate 
the veteran's claim for an increased 
rating.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



